Per Curiam.
The bill of particulars ordered herein is entirely too broad. The order should be modified and the motion granted to the following extent: Item 1. The defendant should state whether the employment of the defendants by plaintiff as alleged in paragraph “ Ninth ” of the amended answer was oral or in writing; if in writing annex a copy thereof; and if oral state the terms thereof. Item 2. The defendants should state whether the agreement of plaintiff that he would at all times deposit sufficient collateral adequately to protect defendants from loss as alleged in paragraph “ Ninth ” of said amended answer was oral or in writing; if in writing annex a copy thereof; and if oral state the terms thereof. Item 7. The defendants should state on what date plaintiff was requested to deposit with defendants’ firm additional margin to protect his accounts as alleged in paragraph “ Thirteenth ” of the amended answer; whether the said request was oral or in writing; if in writing annex a copy thereof; if oral state the terms thereof. Item 9. The defendants should state which securities of plaintiff’s were sold on orders claimed to have been given by Clinton Burns and which securities are claimed to have been sold because of plaintiff’s failure *833to deposit additional margin. Item 12. The defendants should state whether defendants' claim that the notice given by defendants to plaintiff referred to in paragraph “ Fourteenth ” of the amended answer, was oral or in writing; if in writing annex a copy thereof; if oral state the substance thereof. In all other respects the motion should be denied. As so modified the order appealed from should be affirmed, without costs. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Order modified and motion granted to the extent indicated in opinion; in all other respects motion denied. As so modified order appealed from affirmed, without costs. Settle order on notice.